

117 HR 4508 IH: Sarah Collins Rudolph Civil Rights Compensation Act of 2021
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4508IN THE HOUSE OF REPRESENTATIVESJuly 19, 2021Mr. Bacon introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide compensation for direct victims of civil rights era violence, and for other purposes.1.Short titleThis Act may be cited as the Sarah Collins Rudolph Civil Rights Compensation Act of 2021.2.Compensation for direct victims of civil rights era violenceTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 is amended by adding at the end the following new part:PPDirect victims of civil rights era violence3056.Compensation for direct victims of civil rights era violence(a)In generalIn any case in which Director of the Bureau of Justice Assistance determines under regulations issued pursuant to this section, that an individual is a direct victim of civil rights era violence, the Director shall pay a benefit pursuant to subsection (c) to such individual. (b)Direct victim of civil rights era violence describedAn individual is a direct victim of civil rights era violence and may receive a payment under subsection (a) if—(1)the individual is an citizen of the United States; (2)the individual sustained an injury as a result of racial violence during the civil rights era; (3)the individual can provide evidence of the injury sustained through medical records; and (4)the individual is incurring expenses (as of the date of the enactment of the Sarah Collins Rudolph Civil Rights Compensation Act of 2021) related to the injury.(c)Benefit amountA direct victim described under subsection (b) shall be eligible for a benefit under subsection (a) in the amount that is equal to the cost of the individual’s medical care associated with the injury sustained during the civil rights era, as demonstrated by the medical records of such direct victim. (d)Survivors of a direct victim A family member of a direct victim described in subsection (b) shall be eligible for a benefit under subsection (a) if such family member is responsible for the costs related to the injury sustained during the civil rights era and the direct victim is deceased. (e)DefinitionsIn this section:(1)Civil rights eraThe term civil rights era means the time period of 1954 through 1965.(2)Family memberThe term family member means—(A)a person to whom the direct victim of civil rights era violence is legally married, even if physically separated, under the laws of the jurisdiction where the marriage took place; and(B)a child that is natural, illegitimate, adopted, posthumous, or a stepchild of the direct victim of civil rights era violence.(3)InjuryThe term injury means—(A)a traumatic physical wound (or a traumatized physical condition of the body) directly and proximately caused by external force (such as bullets, explosives, sharp instruments, blunt objects, or physical blows), chemicals, electricity, climatic conditions, infectious disease, radiation, virii, or bacteria; and(B)any associated or resulting traumatic physical wound that occurred as a result of a traumatic physical wound described in subparagraph (A), even if such resulting traumatic physical wound did not occur during the civil rights era. (4)Medical recordsThe term medical records includes medical records and bills that document an injury during the civil rights era..